 

 

: FO
Case 7:19-mj-03133 Document 1 Filed on 12/23/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court United States Disty

 

 

Southem District of oot
SOUTHERN DISTRICT OF TEXAS LEC
McALLEN DIVISION DEC 2 3 2919
UNITED STATES OF AMERICA David J. Br adiey, Clerk
V. CRIMINAL COMPLAINT

Jose Luis ALVARADO-Sanchez
Case Number: M-19-3!33-M
AKA: .

IAE YOB: 1990
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about November 27, 2019 in Hidalgo County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326(a)(b) (Felony)
I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts:

 

 

On November 27, 2019, Jose Luis ALVARADO-Sanchez a citizen of Mexico was encountered by Immigration Officers at the
Hidalgo County Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement on December 22, 2019. Record checks revealed the
defendant was deported, excluded or removed from the United States to Mexico on May 16, 2018 via Laredo, Texas. The
defendant was instructed not to return without permission from the Attorney General or the Secretary of Homeland Security
of the United States. On February 10, 2016, the defendant was convicted of 8 USC 1326, being found in the United States
after previous deportation and sentenced to twenty-one (21) months to the custody of the United States Bureau of Prisons.

Continued on the attached sheet and made a part of this complaint:

Complaint approved by AUSA f hal onecen -

  

Tr
AG

fature of Complainant

 

 

 

Arnulfo Rodriguez Deportation Officer
Sworn to before me and subscribed in my presence, Printed Name and Title of Complainant
December 23, 2019 x oO am oP ur at McAllen, Texas
Date ‘ City and State

Peter E. Ormsby U.S. Magistrate Judge WA

Name and Title of Judicial Officer signature of Judicial Officer

 

 
